Citation Nr: 1003691	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-37 379	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of left knee, status post arthroscopic 
surgery, with anterior cruciate ligament repair and scar, 
currently rated as noncompensable.

2.  Evaluation of right elbow epicondylitis, currently rated 
as noncompensable.

3.  Evaluation of left elbow epicondylitis, currently rated 
as noncompensable.

4.  Entitlement to benefits under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2001 until 
December 2005 and from May 2008 until January 2009.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
December 2001 until December 2005 and from May 2008 until 
January 2009.

2.	On November 16, 2009, prior to the promulgation of a 
decision in the appeal of entitlement to benefits under 38 
C.F.R. § 3.324, the undersigned Member of the Board was 
informed by the appellant, through her authorized 
representative, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through her authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to benefits under 38 C.F.R. § 3.324 
for multiple noncompensable service-connected disabilities is 
dismissed.

REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Here service treatment records have been received relating to 
the Veteran's period of service from December 2001 until 
December 2005.  Service treatment records of the Veteran's 
additional period of service, between May 2008 and January 
2009, however, have not been associated with the Veteran's 
claims file pursuant to VA's duty to assist. 

With regard specifically to the evaluation of the Veteran's 
elbows, in his November 2009 hearing before the undersigned, 
the Veteran stated that he had "nerve testing done" by a 
private physician which showed some nerve damage of his 
elbows.  Such evidence is not of record and an attempt should 
be made to acquire it in order to fulfill VA's obligation to 
assist the Veteran under the VCAA.

In light of the recent testimony, there has been an assertion 
regarding a change in status.  Accordingly, a VA examination 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Service treatment records pertaining 
to the Veteran's active duty between May 
2008 until January 2009 should be acquired 
and associated with the claims file.

2.  The Veteran should be contacted in 
order to determine the location of private 
records showing treatment of the Veteran's 
elbows.  Once located, such evidence 
should be acquired and associated with the 
claims file.

3.  The appellant should be scheduled for 
a VA examination to determine the extent 
of impairment attributable to the left 
knee and bilateral elbow disabilities.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


